DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/29/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 13-15, 18-22, 24, and 26-33 are pending (claim set as filed on 03/01/2021).

Priority
	This application is a DIV of 15/708,413 (now US Patent no. 10,251,917) filed on 09/19/2017). Therefore, the effective filing date of the application is 09/19/2017.

Terminal Disclaimer
The terminal disclaimer filed on 12/08/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent no. 10,251,917 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Interpretation
The recitation of the term “about” without definition in the specification of how much variation permits a broad interpretation of the range allowed. Thus, the concentrations of the cited prior art are interpreted to fall within the variation permitted by the use of “about” in this instance. 
Regarding claim 30, the recitation of “is prepared via micronization, vacuum drying, spraying drying, freeze drying, or a combination thereof” invokes the interpretation of a product-by-process limitation. The MPEP at 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps … Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.

Maintained Rejections
Claim Rejections - 35 USC §101, Subject Matter Eligibility
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-15, 18-22, 24, and 26-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ineligible subject matter. Claim interpretation: the claims are to be given the broadest reasonable interpretation consistent with the specification but note that limitations from the specification should not be imported into the claims (MPEP 2111).

Base claim 13 recites “A microparticle having a coating, wherein the coating comprises an amnion tissue preparation, wherein the amnion tissue preparation lacks viable cells” which is not markedly different from its naturally occurring counterpart because there is no indication that the microparticle has any characteristics that are different from naturally occurring amniotic tissue. The limitation of “lacks viable cells” implies that the cells are not living or not alive which is subject to naturally occur when the cells become deceased.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements. There is no indication that the amnion tissue preparation has any characteristics that are different from the naturally occurring amnion tissue such as function, structure, or other properties that arises to be markedly different. 
Moreover, the dependent claims do not add a marked difference, for example, the limitation of “dried” implies that the amnion tissue exists in a dehydrated state which is subject to naturally occur when the tissue loses fluid. A “coating” and a “biocompatible material” reasonably reads on a membrane cover such as the chorion layer and fibrous layer which contains collagen (see evidence disclosure cited below by Morse at ¶ [0002]). The limitation of a “therapeutic agent” is a broad phrase that encompasses naturally endogenous agents that have the claimed therapeutic effects such as proteins, chemokines, interleukins, cytokines, growth factors, etc. (see Morse at ¶ [0065]) or organelles (e.g. ribosomes which are microsphere in shape). 
Accordingly, under the broadest reasonable interpretation of the claims, the claimed invention reads on a naturally occurring amnion tissue. 
Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 03/01/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the subject matter eligibility rejection. 
In response to Applicant’s argument that “The claims recite a microparticle having an amnion tissue preparation coating that lacks viable cells. Amnion tissue does not exist in nature as a coating or lacking viable cells”, this argument is not persuasive because when initially performing a claim construction/interpretation, the claims are to be given the broadest reasonable interpretation. For example, the claimed term “a microparticle” reads on or encompasses naturally endogenous agents that have a therapeutic effect such as proteins, chemokines, interleukins, cytokines, growth factors, etc. The phrase “coating comprises an amnion tissue preparation” refers to, or reasonably reads on, a membrane cover such as the chorion layer and fibrous layer which contains collagen (see evidence disclosure cited below by Morse at ¶ [0002]). Furthermore, the instant pre-grant specification at ¶ [0022] states that “an amnion tissue preparation or a dried amnion tissue preparation can be prepared from human amnion tissue. For example, human amnion tissue can be harvested, processed to maintain cell viability with or without removing blood, and used as an amnion tissue preparation or dried to form a dried amnion tissue preparation”. The limitation of “lacks viable cells” implies that the cells are not living or not alive which is subject to naturally occur when the cells become deceased. Therefore, under the broadest reasonable interpretation of the claims and as evidenced by the instant specification and disclosure of Morse, the claimed invention reads on a natural product of nature (i.e. an amnion tissue that is obtained or harvested from the human body) and merely 

Maintained Rejections
Claim Rejections - 35 USC §102, Anticipation 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-15, 18-22, 24, and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morse (US 2019/0083548 A1, which has a parent case with a publication date of 12/26/2013) – previously cited reference from a prior office action.
 Morse’s general disclosure relates to compositions composed of micronized placental components and pharmaceutical compositions thereof (see abstract).
Regarding base claim 13 pertaining to a microparticle, Morse teaches compositions composed of micronized placental components wherein the composition includes micronized amnion, chorion, intermediate layer, and a pharmaceutically acceptable carrier (see ¶ [0014]). Morse teaches the placental tissue is collected from a patient and then decontaminated and dehydrated (i.e. dried) (see ¶ [0015], [0034], [0039]). A “coating” and a “biocompatible material” reasonably reads on a membrane cover such as the chorion layer and fibrous layer which contains collagen (see ¶ [0002]). Morse teaches the micronized composition can be applied to as a coating to a medical device using any suitable techniques (see ¶ [0094]).
Regarding claim 15 pertaining to the particle shape/size, Morse teaches the dehydrated tissue is micronized wherein the particle size of the materials in the micronized composition can vary as well depending upon the application of the micronized composition. In one aspect, the 
Regarding claims 19-21 pertaining to a biocompatible material, Morse teaches additional components can be added to the composition such as fillers which include surrounding membrane, purified xenograft Type-I collagen, biocellulose polymers or copolymers, biocompatible synthetic polymer or copolymer films, purified small intestinal submucosa (see ¶ [0043], [0066]). Morse teaches the micronized composition can be used to form a three-dimensional construct wherein one or more adhesives can be admixed with an adhesive prior to being introduced into the mold. Examples of such adhesives include, but are not limited to, fibrin sealants, cyanoacrylates, gelatin and thrombin products, polyethylene glycol polymer, albumin, and glutaraldehyde products (see ¶ [0048]).
Regarding claim 22 pertaining to the water content, Morse teaches a dehydration process that completely removes residual water present in the tissue (see ¶ [0034]-[0038]). 
Regarding claims 26-27 pertaining to the microparticle size, Morse teaches the particle size of the materials in the micronized composition can vary as well depending upon the application of the micronized composition. In one aspect, the micronized composition has particles that are less than 500 μm, less than 400 μm, less than 300 μm, or from 25 μm to 300 μm, from 25 μm to 200 μm, or from 25 μm to 150 μm. In certain aspects, particles having a larger diameter (e.g. 150 μm to 350 μm) are desirable (see ¶ [0039], [0067]).
Regarding claims 28-29 pertaining to the coating, Morse teaches a “coating” and a “biocompatible material” reasonably reads on a membrane cover such as the chorion layer and fibrous layer which contains collagen (see ¶ [0002]). Moreover, Morse teaches the micronized composition can be applied to as a coating to a medical device using any suitable techniques (see 
Regarding claims 14, 18, and 30-31 pertaining to dried lacking viable cells and the product-by-process limitations thereof, Morse teaches a decellularization process that involves the physical and/or chemical removal of all cells present in the amnion, which includes epithelial cells and fibroblast cells (see ¶ [0029]-[0030]). Morse further teaches a chemical decontamination step 140, a dehydration step 145, and step 150 of preparation of micronized compositions and pharmaceutical composition thereof (see ¶ [0031]-[0040]). Claim interpretation: therefore, Morse’s process (e.g. comprising chemical treatment/physical treatment of freeze-thawing, dehydration, and micronization) will produce a resultant composition that also lacks viable cells. In other words, Morse is silent regarding the claimed phrase “lacking viable cells” but this feature should be inherent from the prior art’s process because instant pre-grant specification at ¶ [0020] discloses such processes will kill or lyse the cells thereby resulting in non-viable cells. 
Regarding claims 24 and 32 pertaining to the therapeutic agent, Morse teaches a bioactive agent can be added to the composition such as growth factors or antibiotics (see ¶ [0044]). Morse teaches amnion contains growth factors such as EGF, bFGF, and PDGF that promotes wound healing and re-epithelialization (see ¶ [0065]). The micronized compositions can function as a tissue regeneration template that delivers essential wound healing factors, extracellular matrix proteins and inflammatory mediators to help reduce inflammation, enhance healing, and reduces scar tissue formation (see ¶ [0070], [0075]).

	 
Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 03/01/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior art of record as being anticipated by Morse. 
	In response to Applicant’s argument that “Morse actually discloses that the methods described herein do not remove all cellular components in the amnion. Morse at ¶ [0030], emphasis added. For at least this reason, Morse does not disclose a coating comprising an amnion tissue preparation, wherein the amnion tissue preparation lacks viable cells”, this argument is not persuasive because although Morse discloses that not all cellular components in the amnion tissue are removed, however Morse remains applicable to meeting the limitation of lacking viable cells. For example, in the subsequent paragraphs [0031]-[0040], Morse teaches a chemical decontamination step 140, a dehydration step 145, and step 150 of preparation of micronized compositions and pharmaceutical composition thereof. Therefore, Morse’s process (e.g. comprising chemical treatment/physical treatment of freeze-thawing, dehydration, and micronization) will produce a resultant composition that also lacks viable cells. In other words, Morse is silent regarding the claimed phrase “lacking viable cells” but this feature should be inherent from the prior art’s process because dependent claims 30-31 (product-by-process limitations) in light of the instant pre-grant specification at [0020] discloses “an amnion tissue preparation or a dried amnion tissue preparation can be a preparation of amnion tissue or amnion material that was exposed to one or more physical and/or chemical treatments that killed, fixed, or lysed the cells of the amnion tissue or amnion material such that the amnion tissue preparation or the dried amnion tissue preparation lacks viable cells. For example, temperature (e.g., rapid freezing or rapid freezing-thawing), force and pressure, and/or electrical disruption can be used 
	Accordingly, for the reasons of record, the claimed invention is anticipated by the prior art reference of Morse.

New Grounds of Rejection Necessitated by Amendments
Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Morse (US 2019/0083548 A1) as applied to claims 13-15, 18-22, 24, and 26-32 above, and in further view of Tseng (US 2016/0376305 A1).
Morse’s disclosure is taught above.
However, Morse does not teach: further comprises at least one additional therapeutic agent selected from a chemotherapeutic agent and an angiogenesis inhibitor (claim 33). 
	Tseng discloses methods for producing HC-HA/PTX3 complexes prepared from a tissue such as umbilical cord or amniotic membrane (see abstract & ¶ [0005]-[0007]). Tseng teaches a pharmaceutical composition comprising the complex and further comprises an anti-inflammatory agent, an anti-scarring agent, an anti-neoplastic agent, a chemotherapeutic agent, an immunosuppressive agent, a cytotoxic agent, an antimicrobial agent, or a combination thereof (see ¶ [0037]-[0039]) and methods of preventing or reducing abnormal angiogenesis in a subject in need thereof (see ¶ [0045], [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add or employ a chemotherapeutic agent such as taught by Tseng in the pharmaceutical composition of Morse. Morse discloses that the micronized amnion composition has various uses such as cancer (see Morse at ¶ [0079]-[0082]) and that the composition may be admixed with a variety of bioactive agent substances (see ¶ [0089]). Thus, when the intended application is for cancer therapy, the addition of a chemotherapeutic agent such as taught by Tseng in the composition of Morse would have been deemed (a) Combining prior art elements according to known methods to yield predictable results (MPEP 2141 (III): Exemplary rationales supporting a conclusion of obviousness). The ordinary artisan would have had a reasonable expectation of success because both Morse and Tseng are in the same field of endeavor directed to pharmaceutical compositions comprising micronized amnion tissue preparation.  


Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653